Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 26-30,34-35 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al US2010/0048983  in view of Pawsey US2017/0120044 (EFD 10/30/2015).

Regarding claims 21, 35, Ball discloses an apparatus (see cochlear implant system in
figure.1 [0017]) comprising: an elongate carrier (110/206) having an intra-
cochlear region[see fig.1-2;[0017,0043]]; an electrical stimulator(202) disposed at
the intra-cochlear region of the elongate carrier and being capable of delivering
an electrical stimulus to a cochlea of a recipient[see fig.2]; and a mechanical
stimulator (208) capable of delivering mechanical stimulation to the cochlea of the
recipient, wherein the mechanical stimulator (208) is disposed at the intra-
cochlear region such that the mechanical stimulator (208) is located at a basal
region of a recipient’s cochlea when the elongate carrier (110/206) is
implanted[see fig.1-2]. Ball discloses a first band of frequencies is associated with the electrical stimulation component [[0023] “considered to deliver the second stimulus”]  and second band of frequencies is associated with the mechanical stimulation component [[0023] “considered to deliver the first stimulus”]. Thus, the second stimulus is different from the first stimulus. Ball discloses substantially the invention as claimed but failed to disclose that the mechanical stimulator comprises at least two induction coils encapsulated in the intra-cochlear region of the elongated carrier. However, Pawsey teaches that mechanical stimulation via induction coils may be used in addition to the electrical stimulation in the cochlear region ([0042] and [0041] of its provisional). While Pawley doesn’t expressly disclose that the coils are encapsulated in the elongate carrier, Pawsey states that induction coils can be used instead of or in addition to electrodes that suggests that the coils are in the elongate carrier where the electrodes are. Thus, it would have been obvious to one of ordinary skills in the art by the time the 
Regarding claim 23, Ball discloses wherein the mechanical stimulator further includes a magnet encapsulated in the elongated carrier[0021,0042]
Regarding claim 26, Ball discloses wherein the elongate carrier (206) includes a
distal end that terminates at a tip (location stimulation electrode “207”) of the
elongate carrier(206); wherein the electrical stimulator (202) is disposed at a
location between the tip(location of stimulation electrode “207”) and the
mechanical stimulator (208)[fig.2].
Regarding claim 27, Ball discloses wherein the electrical stimulator comprises a plurality of electrical contacts [0021].
Regarding claim 28, Ball discloses wherein an electrical signal directed to the
mechanical stimulator (208) is capable to causes an expansion of the elongate
carrier (206)[fig.2-9].
Regarding claim 29, Ball wherein the mechanical stimulator is configured
to deliver stimuli associated with lower frequency signals than the electrical
stimulator [0023, 0044] (second band frequency is associated with the
mechanical component is 250Hz).
Regarding claim 30, Ball discloses an apparatus comprising:
an elongate carrier (110/206) having an intra-cochlear region, wherein the intra-
cochlear region comprises a proximal intra-cochlear region (region of elements
203 and 208/209) and a distal intra-cochlear region (region of element
206/207)[0017,0043]; a mechanical stimulator ( 208) disposed within the
proximal intra-cochlear region[see fig.1-2][0041-0046]; and a plurality of
electrodes exposed on a surface of the intra-cochlear region[0017].

Regarding claim 34, wherein the mechanical stimulator comprises a first coil and
a magnet disposed within the elongate carrier proximate the first coil [ in [0021] an associated coil with a secondary magnet component and in ,
[0042] a vibrating magnet with associated coil].
Regarding claim 36, Ball discloses wherein the second stimulus is an electrical stimulus “an electrical stimulation component provides electrical stimulation of auditory neural tissue” [0020].
Regarding claim 37, Ball discloses wherein the intra-cochlear region (104) does not extend past a basal turn of the recipient’s cochlea [see fig.1 the region with electrode 110].
Regarding claim 38, Ball discloses wherein the first stimulus delivers
signal corresponding to sounds less than 2 kHz [ frequency of 0.25KHz in [0023]].
Regarding claim 39, Ball discloses wherein the first stimulus delivers
signal corresponding to sounds less than 1.5 kHz [ frequency of 0.25KHz in [0023]]..
40, Ball discloses wherein the first stimulus delivers
signal corresponding to sounds less than 1 kHz [ frequency of 0.25KHz in [0023]].

Allowable Subject Matter
Claims 24, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23-24 and 26-40 have been considered but are moot because of new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	US 2018/0056067 to Leigh teaches that mechanical stimulation using induction coils may be used in addition to electrodes to stimulate the cochlear tissue [0034].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792